Exhibit 99.1 1 Your track to health!™ Avner Gal President & CEO October 29, 2013 (OTCQB: IGAP) AMIZINO Fall 2013 Small Cap / Micro Cap Investment Conference Seattle, WA This presentation includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and various provisions of the U.S. Securities Act of 1933, as amended, and the U.S. Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this presentation are forward-looking statements. Forward-looking statements included in this presentation address, among other things, our future product development activities, strategies and timing of seeking regulatory approval to marketour current product candidate.These statements are based on certain historical trends, current conditions and expected future developments as well as other factors the Company believes are appropriate in the circumstances.In addition to statements which explicitly describe these risks and uncertainties, readers are urged to consider statements labeled with the terms “expects”, “anticipates” and other similar words and phrases to be uncertain and forward-looking.All of the forward-looking statements made in this presentation are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by the Company will be realized or, even if substantially realized, that they will have the expected consequences to or effects on the Company or its business or operations.Whether actual results will conform to the Company’s expectations and predictions is subject to a number of risks and uncertainties that may cause actual results to differ materially. Seethe risks described in our reports filed with the Securities and Exchange Commission, includingunder the heading "Risk Factors" of our Annual Report on Form 10-K for the year ended December 31, 2012. 2 Disclaimer 3 About Integrity Applications (OTCQB: IGAP) Developing a family of non- invasive glucose monitors for diabetics, to measure their blood glucose level without the pain of drawing blood, and without incremental cost per measurement R&D began in 2001 (Israel); Initial prototype completed in late 2003; Methodology patent received October 2005; Incorporated in Delaware in 2010; GlucoTrack® Model DF-F 4 Main Unit (MU) Personal Ear Clip (PEC) Three independent (non-optical) technologies Attempts (by others) to develop non-invasive glucose monitors have mostly been based upon optical technologies, and have not been successful Patented combination of technologies (simultaneously): ü Ultrasound ü Electromagnetic (Conductivity) ü Thermal (Heat Capacity) Infrequent re-calibrations (*), by simple process Current model, DF-F: Spot measurement device 5 GlucoTrack Unique Approach ü Unique algorithms GlucoTrack Features & Benefits 6 Easy to operate; User friendly (Just clip it! ™) •Clear and simple instructions •Color touch screen •Large digits and Audible result within a minute History graph and list of past 1000 readings Average glucose level calculated displayed Glucose average within desired points of time Calculated HbA1c level (estimated) Easy to download data to external storage device Main Unit supports up to 3 users (individually calibrated) Measurement alerts (pre-set by users) “…Like an iPod!” (Prof. Steven Edelman) Just Clip it! ™ 7 GlucoTrack Results CEG Zone Data Points Percent A 46% B 51% C 2% D 1% E 5 0% Total 100% 36 T1DM; 240 T2DM Body Mass Index (BMI): 33.1+/- 14.2 Kg/m2 Age: 49.5 +/- 31.5 years 8 Clinical trials, conducted by third party, covered virtually the entire demography, including skin colors and levels of education. 97% of the results fall into the clinically acceptable A&B zones of the Clarke Error Grid (CEG). GlucoTrack model DF-F has CE Mark approval 9 Prevalence of Diabetes: 20-79 Years Old Source: IDF Diabetes Atlas, 5th Edition, 2011 Prevalence of Diabetes: 20-79 Years Old (ctnd.) 10 Advances in Blood Glucose Monitoring 11 A strip of paper changes its color according to the patient’s glucose level Meter interprets more accurately the light reflected by a color on the meter into a readable number Glucometer (Bayer) becomes the first home glucose monitoring device FDA, CDC and ADA discuss SMBG: key tool in diabetes treatment Industry begins to produce lower-cost home glucose meters, allowing better access to more patients Study shows that patients who conduct SMBG reduce chances for complications (76% for eye disease, 50% for kidney disease and 60% for nerve disease) First continuous glucose monitoring via a device implanted under the skin is released Cygnus introduces GlucoWatch. Causes skin irritation, thus cannot be called “non- invasive” Advances in Blood Glucose Monitoring 12 GlucoTrack model DF-F, a truly non-invasive glucose monitor, has gained CE Mark approval June 2013 Importance of SMBG is Recognized! 13 HbA1c as a Function of SMBG HbA1c as a function of SMBG measurements per day (Source: Diabetes Atlas, 2nd edition, 2003) 14 ADA (June 2012): Reducing HbA1c a
